DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MATTHEW MULLIGAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D18-2945 and 4D18-3006

                              [March 12, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case Nos.
16-7354CF10A and 16-6882CF10A.

  Lance A. Garrett of Law Office of Lance A. Garrett, P.A., Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.